Citation Nr: 1757928	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-15 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from March 1951 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2005 rating decision which denied service connection for hearing loss and tinnitus, but evidence received since that rating decision relates to previously unestablished elements of those claims.

2.  Hearing loss and tinnitus are not etiologically related to service.


CONCLUSION OF LAW

1.  The February 2005 rating decision which denied service connection for hearing loss and tinnitus is final, but new and material evidence has been received to reopen the claims.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104 (a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  The criteria for service connection for hearing loss and tinnitus have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Historically, the Veteran was denied service connection for hearing loss and tinnitus in a February 2005 rating decision, which he did not appeal.  The basis of the denials was that current hearing loss and tinnitus diagnoses had not been established. 

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C. § 5108 . 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since the prior final rating decision, additional evidence has been received.  Specifically, the Veteran underwent a VA examination in February 2015 which diagnosed both hearing loss and tinnitus.

This examination is new, as it was not part of the evidence at the time of the prior final decision.  It is also material, as it relates to the previously unestablished element of whether the Veteran has current hearing loss and tinnitus disabilities.  Therefore, new and material evidence has been received, and the claims are reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  However, in a February 2016 statement of the case, the RO reopened and considered the Veteran's claims on the merits, and so he would not be prejudiced by the Board's review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

As noted above, a February 2016 VA examination diagnosed both hearing loss and tinnitus.  Therefore, element (1) of service connection has been satisfied.

With respect to element (2), an in-service incurrence, service treatment records are negative for any complaints, treatment or diagnoses of hearing loss or tinnitus.  A February 1955 separation examination was normal, though no audiometric testing was conducted.  The examination only reflects a whispered voice test score of 15/15.

Service records do show that the Veteran was treated for other complaints, including urethral discharge and blisters on his heel.  Based on these notations, it is reasonable to conclude that the Veteran was reporting various medical concerns during his time in service, and the lack of any documented findings relating to hearing loss or tinnitus suggests that the Veteran was not experiencing any symptoms related to those conditions.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Nevertheless, the Veteran did report during his VA examination that he was responsible for manning large guns aboard ship during general quarters.  This statement is consistent with the circumstances of his service, and the reported noise exposure from these guns satisfies element (2) of service connection.

With respect to element (3), a link between the current conditions and service, the February 2015 VA examiner stated that hearing loss was less likely than not related to noise exposure in service.  This was based on the Veteran's lack of any hearing loss complaint in service, his history of working in a saw mill for 35 years, and the fact that hearing loss was common for the Veteran's age (82 years).

A March 2016 private opinion stated that hearing loss was more likely than not related to noise exposure in service, based on the extensive history of noise exposure and the reported onset of hearing loss.  Notably, neither the opinion nor treatment records from this private physician specify a reported onset date of hearing loss symptoms.

In addition, VA records from April 2007 reference a March 2007 opinion from a Dr. R.A.H, who was asked to determine if the Veteran's hearing loss was related to his work activities.  The resulting opinion was that hearing loss was due to age and the Veteran's medical condition, including diabetes mellitus and hyperlipidemia.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The March 2016 private opinion provides a positive link to service based, in part, on an "extensive history of noise exposure."  However, the opinion only discusses military noise exposure and does not address the Veteran's post-service occupational history of working in a saw mill.  It also references an onset date without specificity.  Indeed, both the VA examination and private opinion only noted a longstanding history of hearing loss.  To the extent that the referenced onset date was allegedly during service, service treatment records indicate that no hearing loss complaints were present, as discussed above.  Moreover, unlike the February 2015 VA opinion and March 2007 opinion, this private opinion did not address the Veteran's age.

In contrast, the February 2015 VA opinion considered the in-service noise exposure, post-service occupational noise exposure, and other factors such as the Veteran's age in finding that hearing loss was not related to service.  Because it is more comprehensive, it is more probative in assessing the etiology of the Veteran's hearing loss.  The overall weight of these opinions is against finding that hearing loss is related to service.

With respect to tinnitus, the February 2015 VA examiner stated that tinnitus was a symptom of hearing loss.  As hearing loss is not service-connected, tinnitus may not be service-connected on a secondary basis.  38 C.F.R. § 3.310.  The examiner further noted that there was no complaint of tinnitus in the service treatment records, and that while the Veteran was exposed to artillery noise in service, he had a much longer history of working in saw mills.  There is no competent evidence to refute these conclusions as the March 2016 private opinion does not address tinnitus.

In sum, the preponderance of the evidence is against finding that the Veteran has bilateral hearing loss or tinnitus etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

The claim for service connection for hearing loss is reopened, but service connection is denied.

The claim for service connection for tinnitus is reopened, but service connection is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


